ICJ_115_ArmedActivities_COD_BDI_2001-01-30_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BURUNDI)

ORDONNANCE DU 30 JANVIER 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO ». BURUNDI)

ORDER OF 30 JANUARY 2001
Mode officiel de citation:

Activités armées sur le territoire du Congo
{ République démocratique du Congo c. Burundi),
ordonnance du 30 janvier 2001, C.I.J. Recueil 2001, p. 3

Official citation:

Armed Activities on the Territory of the Congo (Democratic
Republic of the Congo v. Burundi), Order of 30 January 2001,
1 C.J. Reports 2001, p. 3

 

N° de vente:
ISSN 0074-4441 Sales number 806
ISBN 92-1-070905-5

 

 

 
30 JANVIER 2001

ORDONNANCE

ACTIVITÉS ARMÉES SUR LE TERRITOIRE
DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BURUNDI)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO r. BURUNDI)

30 JANUARY 2001

ORDER
COUR INTERNATIONALE DE JUSTICE

2001 ANNÉE 2001
30 janvier
Rôle général
n°115 30 janvier 2001

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BURUNDI)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 2 et 3 de l’article
89 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 23 juin 1999, par
laquelle la République démocratique du Congo a introduit une instance
contre la République du Burundi au sujet d’un différend relatif à «des
actes d'agression armée perpétrés par le Burundi sur le territoire de la
République démocratique du Congo en violation flagrante de la Charte
des Nations Unies et de la Charte de l'Organisation de l’unité africaine»,

Vu l'ordonnance du 21 octobre 1999, par laquelle la Cour, compte
tenu de l’accord intervenu entre les Parties au sujet de la procédure, ainsi
que de leurs vues quant aux délais à fixer, a décidé que les pièces de la
procédure écrite porteraient d’abord sur la question de la compétence de
la Cour pour connaître de la requête et sur celle de la recevabilité de cette
dernière, et a fixé, respectivement, au 21 avril 2000 et au 23 octobre 2000
les dates d’expiration des délais pour le dépôt du mémoire de la Répu-
blique du Burundi et du contre-mémoire de la République démocratique
du Congo sur ces questions,

Vu le mémoire de la République du Burundi déposé dans le délai ainsi
fixé,
Vu l'ordonnance du 19 octobre 2000, par laquelle le président de la
4 ACTIVITES ARMEES (ORDONNANCE 30 I 01)

Cour a reporté au 23 janvier 2001 la date d’expiration du délai pour le
dépôt du contre-mémoire de la République démocratique du Congo;

Considérant que, par lettre du 15 janvier 2001, reçue au Greffe par
télécopie le même jour, l’agent de la République démocratique du Congo,
se référant au paragraphe 2 de l'article 89 du Règlement, a fait savoir a la
Cour que le Gouvernement de la République démocratique du Congo
souhaitait se désister de l’instance et a précisé que «celui-ci se réserv[ait]
la possibilité de faire valoir ultérieurement de nouveaux chefs de compé-
tence de la Cour»:

Considérant que copie de cette lettre a immédiatement été adressée au
Gouvernement de la République du Burundi, qui a été informé que le
président de la Cour, agissant en application des paragraphes 2 et 3 de
l’article 89 du Règlement, avait fixé au 23 janvier 2001 la date d’expira-
tion du délai dans lequel le Burundi pourrait déclarer s’il s’opposait au
désistement;

Considérant que, par lettre du 19 janvier 2001, reçue au Greffe par
télécopie le même jour, l’agent du Burundi a informé la Cour que son
Gouvernement acceptait le désistement de la République démocratique
du Congo de l'instance,

Prend acte du désistement de la République démocratique du Congo
de l’instance introduite par la requête enregistrée le 23 juin 1999;

Ordonne que l'affaire soit rayée du rôle.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trente janvier deux mille un, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocrati-
que du Congo et au Gouvernement de la République du Burundi.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
